Case 2:20-cv-02291-DOC-KES Document 296 Filed 04/30/21 Page 1 of 17 Page ID #:7911




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

    Case No. LA CV 20-02291-DOC-KES                                          Date: April 30, 2021


   Title: LA ALLIANCE FOR HUMAN RIGHTS, et al. v. CITY OF LOS ANGELES, et al.


   PRESENT:

                         THE HONORABLE DAVID O. CARTER, JUDGE

                    Kelly Davis                                     Not Present
                  Courtroom Clerk                                   Court Reporter

          ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
                PLAINTIFF:                                       DEFENDANT:
               None Present                                       None Present


          PROCEEDINGS (IN CHAMBERS):                    ORDER RE: STATUS
                                                        CONFERENCE MAY 26, 2021

           The Court will hold a hearing on Wednesday, May 26, 2021 at 10:00 a.m. to discuss with
   the parties the status of the Binding Term Sheet Agreement (Dkt. 136; Exh. A) entered into on
   June 18, 2020 and the Memorandum of Understanding between the County of Los Angeles and
   the City of Los Angeles (Dkt. 185-1; Exh. B) entered into on October 9, 2020. The Court will
   then consider whether to reinstate its May 22, 2020 preliminary injunction (Dkt. 123) to protect
   those individuals experiencing homelessness currently living near freeway overpasses,
   underpasses, and ramps.

           A hearing to discuss these matters will be held on Wednesday, May 26, 2021 at 10:00
   a.m. at the FIRST STREET U.S. COURTHOUSE, 350 W 1st Street, Los Angeles, CA 90012-
   4565.

          The Clerk shall serve this minute order on the parties.

    MINUTES FORM 11                                                    Initials of Deputy Clerk: kd
    CIVIL-GEN
Case 2:20-cv-02291-DOC-KES Document 296 Filed 04/30/21 Page 2 of 17 Page ID #:7912




                        EXH. A
Case 2:20-cv-02291-DOC-KES Document 296 Filed 04/30/21 Page 3 of 17 Page ID #:7913
Case 2:20-cv-02291-DOC-KES Document 296 Filed 04/30/21 Page 4 of 17 Page ID #:7914
Case 2:20-cv-02291-DOC-KES Document 296 Filed 04/30/21 Page 5 of 17 Page ID #:7915




                        EXH. B
Case
  Case
     2:20-cv-02291-DOC-KES
        2:20-cv-02291-DOC-KESDocument
                               Document
                                      296185-1
                                           FiledFiled
                                                 04/30/21
                                                      10/13/20
                                                           PagePage
                                                                6 of 17
                                                                     1 of Page
                                                                          12 Page
                                                                               ID #:7916
                                                                                    ID
                                      #:3032
Case
  Case
     2:20-cv-02291-DOC-KES
        2:20-cv-02291-DOC-KESDocument
                               Document
                                      296185-1
                                           FiledFiled
                                                 04/30/21
                                                      10/13/20
                                                           PagePage
                                                                7 of 17
                                                                     2 of Page
                                                                          12 Page
                                                                               ID #:7917
                                                                                    ID
                                      #:3033
Case
  Case
     2:20-cv-02291-DOC-KES
        2:20-cv-02291-DOC-KESDocument
                               Document
                                      296185-1
                                           FiledFiled
                                                 04/30/21
                                                      10/13/20
                                                           PagePage
                                                                8 of 17
                                                                     3 of Page
                                                                          12 Page
                                                                               ID #:7918
                                                                                    ID
                                      #:3034
Case
  Case
     2:20-cv-02291-DOC-KES
        2:20-cv-02291-DOC-KESDocument
                               Document
                                      296185-1
                                           FiledFiled
                                                 04/30/21
                                                      10/13/20
                                                           PagePage
                                                                9 of 17
                                                                     4 of Page
                                                                          12 Page
                                                                               ID #:7919
                                                                                    ID
                                      #:3035
Case
Case 2:20-cv-02291-DOC-KES
     2:20-cv-02291-DOC-KES Document
                           Document 185-1
                                    296 Filed
                                          Filed04/30/21
                                                10/13/20 Page
                                                          Page105 of
                                                                  of 17
                                                                     12 Page
                                                                        Page ID
                                                                              ID
                                 #:3036
                                 #:7920
Case
Case 2:20-cv-02291-DOC-KES
     2:20-cv-02291-DOC-KES Document
                           Document 185-1
                                    296 Filed
                                          Filed04/30/21
                                                10/13/20 Page
                                                          Page116 of
                                                                  of 17
                                                                     12 Page
                                                                        Page ID
                                                                              ID
                                 #:3037
                                 #:7921
Case
Case 2:20-cv-02291-DOC-KES
     2:20-cv-02291-DOC-KES Document
                           Document 185-1
                                    296 Filed
                                          Filed04/30/21
                                                10/13/20 Page
                                                          Page127 of
                                                                  of 17
                                                                     12 Page
                                                                        Page ID
                                                                              ID
                                 #:3038
                                 #:7922
Case
Case 2:20-cv-02291-DOC-KES
     2:20-cv-02291-DOC-KES Document
                           Document 185-1
                                    296 Filed
                                          Filed04/30/21
                                                10/13/20 Page
                                                          Page138 of
                                                                  of 17
                                                                     12 Page
                                                                        Page ID
                                                                              ID
                                 #:3039
                                 #:7923
Case
Case 2:20-cv-02291-DOC-KES
     2:20-cv-02291-DOC-KES Document
                           Document 185-1
                                    296 Filed
                                          Filed04/30/21
                                                10/13/20 Page
                                                          Page149 of
                                                                  of 17
                                                                     12 Page
                                                                        Page ID
                                                                              ID
                                 #:3040
                                 #:7924
Case
 Case2:20-cv-02291-DOC-KES
      2:20-cv-02291-DOC-KES Document
                             Document185-1
                                      296 Filed
                                           Filed04/30/21
                                                 10/13/20 Page
                                                           Page15
                                                                10ofof17
                                                                       12 Page
                                                                           PageID
                                                                                ID
                                   #:3041
                                   #:7925




                         EXHIBIT 1




                                   EXHIBIT 1
Case 2:20-cv-02291-DOC-KES Document 296 Filed 04/30/21 Page 16 of 17 Page ID
                                 #:7926
Case 2:20-cv-02291-DOC-KES Document 296 Filed 04/30/21 Page 17 of 17 Page ID
                                 #:7927
